Title: From Thomas Jefferson to La Boullaye, 29 July 1787
From: Jefferson, Thomas
To: La Boullaye, Gabriel Isaac Douet de



Sir
Paris July 29. 1787.

In the observations which I submitted to the consideration of his Excellency the Count de Montmorin some time ago, a copy of which I had the honor of transmitting to Monsieur le Comtroleur general, nothing was said on the subject of tobacco, that article being placed on a very different footing from all others. I have since brought this subject also under the view of his majesty’s ministers in a letter written the 23d. instant to Monsieur le Comte de Montmorin, a translation of which I have now the honor to inclose to you and to submit to your consideration. If it would not be trespassing too much on your time and goodness I would take the liberty of asking a moment’s conference with you on these subjects, at such time as shall be most convenient to you. The sooner after Tuesday next the more agreeable it would be to me. Monsr. le Marquis de la fayette will be so good as to come with me, my imperfect knowlege of the language, as well as his information as to what relates to the two countries, rendering his aid very desireable. I have the honour to be with sentiments of the most perfect esteem and respect Sir Your most obedient & most humble servant,

Th: Jefferson

